DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
Page 3, paragraph 2; “As the acceleration of the center of gravity can, in principle, vary, in case of such variation and/or regularly, an update calculation…” is verbose and unclear.
Page 3, paragraph 2; “an update calculation of the connection information can be carried out in case of variations and/or regularly” is unclear.
Page 13, paragraph 1; “vehement” is unclear and inexact.
Page 13, paragraph 2; “fictitious process” is unclear.
Page 20, paragraph 2; “However, alternatively, also other methods and other center of gravity approximation locations possible. However, other methods and other center of gravity approximation locations are possible, alternatively” is verbose and unclear.
Page 21, paragraph 2; “Particularly, for an indirect measurement, an inclination sensor for measuring the inclination in regard of the gravity and/or an acceleration sensor with 
Page 29, paragraph 3; “In a lea, gravity it is not present” is unclear
The disclosure is objected to because of the following informalities: 
In page 6, paragraph 4, “feed” is assumed to read “feet”
In page 7, paragraph 1, “foo” is assumed to read “foot”
In page 7, paragraph 1, “seed” is assumed to read “speed”
In page 8, paragraph 2, “soul” is assumed to read “sole”
Error also occurs in page 13, paragraph 1.
In page 8, paragraph 3, “sloe” is assumed to read “slope”
In page 9, paragraph 2, “resumed” is assumed to read “presumed” 
Appropriate correction is required.
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
Claim Objections
1 is objected to because of the following informalities:  "proposed with the following steps" is not exact. Consider replacing with "comprising the following steps".  Appropriate correction is required.
Claims 2-11 are objected to because it is suggested the claims be amended to conform with US claim construction practice. For example replace “characterized in that” with “comprising” or “further comprising” and “in which” with “wherein”. 
Claim 7 is objected to because of the following informalities:  "protection plane" is assumed to read "projection plane".  Appropriate correction is required.
Claims 12 and 13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Ordinarily, the claims  been further treated on the merits, but the claims have been interpreted to depend from claim 1 and have been considered rejected below.
Claim 13 is objected to because of the following informalities:  "fall projection garment" is assumed to read "Fall protection garment".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations "the torso", "the ankle", "the foot", "the hip joint", "the grade of correctness", "the acceleration of gravity" in lines 9, 10, 10, 14, 15, 16, respectively.  There is insufficient antecedent basis for these limitations in the claim. Applicant is suggested to amend the claim to read “a torso”, “an ankle”, etc.
Claim 1 recites the limitation “the grade of correctness”. It is unclear what a “grade of correctness” is. The specification also fails to define the “grade of correctness” in a clear, concise, or understandable manner. Applicant is suggested to clarify what is meant by a “grade of correctness”. For the purposes of examination, the examiner is interpreting a “grade of correctness” as a measure of the deviation of the angle formed by the theoretical connection line of the center of gravity to the center of the standing basis from a neutral perpendicular position.
Claim 1 recites the limitation “angular positions between lower leg and… are used”. It is unclear what the measurements claimed are used for. Consider amending claim to clearly state what the claimed measurements are used for. For the purposes of examination, it will be interpreted that the measurements are used in calculating a relative position of an ankle to the center of gravity.
Claim 5 recites the limitation "the first or second foot" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant may either amend the claim to say “a first or second foot” or correct the claim dependency to have claim 5 depend on claim 4 and correct “a projection” in lines 1-2 to read as “the projection”
Claim 6 recites the limitation "the acceleration of the center of gravity" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Center of gravity is disclosed in claim 1, but the acceleration of the center of gravity is not disclosed until claim 2. Applicant is suggested to amend 
Claim 8 recites the limitation “the connection line” multiple times. There is insufficient antecedent basis for this limitation in the claim. Applicant is suggested to amend the claim so that “the connection line” reads as “the theoretical connection line” so as to be consistent with established terminology.
Claim 10 recites the limitation "the variable portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction is to amend claim 10 to depend from claim 9 as the variable portion of the center of gravity is not disclosed in claim 1 it is disclosed in claim 9.
Regarding claims 2, 4, 6-11, 13, the phrase "particularly" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "particularly"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claims 7-8, 10, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 11, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claim recites the limitations “angular positions between lower leg and thigh as well as between thigh and torso as well as lengths of the lower leg and thigh as well as relative position between the hip joint of the leg and center of gravity”. The omitted steps are:  how these 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ten et al. (WO 2010/026513 A1), as cited by applicant in the IDS dated 2/1/19 in view of Chen et al. ("Human Motion Analysis with Wearable Inertial Sensors", University of Tennessee Knoxville, 2013).
Regarding claim 1, Ten teaches a method of tilt fall/risk detection (page 2, 25-29) by detecting center of gravity representing a center of mass (page 4, 31-33/page 5, 29-33/fig. 1a), a position of a standing basis (base of support, page 5, 1-2, 27-29/fig. 1b/c), and connection information regarding a spatial connection between the center of gravity and the position of standing basis (page 5, 34). An ankle-mounted accelerometer (page 7, 27-31) gives the relative position of the ankle. Ten also teaches connection information between the position of the feet given by multiple ankle sensors (page 8, 11-13) and the center of gravity (page 11, line 32-34). A tilt fall or risk of tilt fall is calculated based on a grade of correctness of the center of gravity and its acceleration in relation to the base of support (page 5, 27-34). Ten does not teach using an angular position of a lower leg in relation to the associated thigh, an angular position of the same thigh to the torso, lengths of lower leg and thigh, or relative position between hip joint of leg and center of gravity in the calculation of the relative position of the ankle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ten to incorporate the teachings of Chen to provide a method of fall risk detection based on tracking center of mass in relation to a standing basis that tracks positions and angles of leg segments in relation to each other as well as in relation to the center of mass. Doing so would allow the fall detection system to account for asymmetric gait deficiencies (page 5, 9-10) in the calculations of fall risk, as taught by Ten. Displacement of a leg is taught by Ten as a method for a person interrupting a fall (page 5, 9-12). Tracking current positions and angles of leg segments and feet as taught by Chen aids in determining the point in which the risk of a fall becomes an actual fall wherein the user is no longer capable of preventing or interrupting a fall by displacement of a leg. Ten teaches calculating the relative position between the ankles and the center of gravity. Using angular positions between the lower leg and thigh as well as between the thigh and torso as well as the lengths of the lower leg and thigh aids in the accuracy of calculating the relative position of the ankle or foot, as taught 
Regarding claim 2, Ten in view of Chen teaches the method of claim 1. Ten teaches the monitoring of a vertical trajectory of the center of mass (page 10, 20), which can track the motion of the center of mass towards the base of support. If this trajectory passes a set threshold, an alarm is raised in response to the impending fall (page 10, 32-34 to page 11, 1). The trajectory information includes velocity (page 4, 16-20), from which acceleration can be derived and thus be used to determine presence of a fall.
Regarding claim 3, Ten in view of Chen teaches the method of claim 1. Ten teaches correction of the trajectory of the center of mass on the basis of velocity (page 4, 16-26).
Regarding claim 4, Ten in view of Chen teaches the method of claim 1. Ten teaches the concept of a standing basis in the instant application as a base of support comprising the area underneath both feet as well as the area in between (page 5, 1-2, fig. 1b, individual foot tracking disclosed on page 8, 11-13). Ten also teaches a dynamic base of support (page 5, 13-16), wherein the base of support is continuously updated during walking while a foot is off the ground.
Regarding claim 5, Ten in view of Chen teaches the method of claim 3. Ten teaches the base of support comprising of projections of the feet into the ground plane, and integration of sensor movement is performed in the horizontal plane (page 10, 13).
Regarding claim 6, Ten in view of Chen teaches the method of claim 1. Ten teaches an accelerometer mounted at the center of mass in order to measure the accelerations acting at the center of mass of the user including accelerations in space (page 4, 32-33). The accelerometer also experiences the acceleration of gravity (page 10, 16-18).
Regarding claim 7, Ten in view of Chen teaches the method of claim 3. Ten teaches projecting a center of gravity of the human in direction of the acceleration of the center of gravity into a standing 
Regarding claim 8, Ten in view of Chen teaches the method of claim 3, but fails to teach a theoretical connection line from the center of gravity to a reference location at the border of the standing basis area.
However Ten does teach deviation of directions between a theoretical connection line from the center of gravity to the standing basis area and the direction of acceleration of the center of gravity which is analogous to the inverted pendulum model of balance for human standing, which Ten discloses as part of their method (figure 1a, page 11, 31-32) as part of the calculations of fall risk. Ten detects tilt fall when the center of mass accelerates quickly away from the center of the base of support (page 10, 9-10). At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to measure the deviation of a theoretical connection line between the center of gravity to a reference location at the border of the standing basis area because Applicant has not disclosed that measuring the deviation of a theoretical connection line between the center of gravity to a reference location at the border of the standing basis area  provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, one of reasonable skill in the art would have expected the fall detection system of Ten and applicant's invention, to perform equally well with either measuring the deviation of a theoretical connection line from the center of gravity to the standing basis or the claimed measurement between the center of gravity and a reference location at the border of the standing basis area because both would perform the same function of providing an 
Applicant has not provided substantial justification for difference in function between measuring progression of a fall based on a theoretical connection line between the center of gravity of a human to the edge of a base of support and the established method of measuring progression of a fall based on the theoretical connection line between the center of gravity of a human to the center of the base of support. Applicant’s method does not provide a functional advantage to what is already known in the art.
Regarding claim 9, Ten in view of Chen teaches the method of claim 1. Ten teaches a relationship between the center of mass and the base of support based on variable positions of the feet in relation to the center of mass and base of support (page 11, 31-32) in order to monitor stability of the system while walking. During this, both the center of mass and base of support move so as to influence the connection information and its detection.
Regarding claim 10, Ten in view of Chen teaches the method of claim 1. Chen teaches using data from one or more sensors which measure the bending of a knee and the position of a hip joint. Chen also teaches using the length of the lower legs and thighs to increase accuracy of tracking motions of body parts. Chen also discloses a method of “full body motion estimation” in which the segments of all four limbs are tracked in relation to the torso and each other (page 38, paragraph 3). This includes detecting relative positions of the lower leg and torso. Chen’s method of joint angle estimation is a direct measurement of absolute joint angles (page 7, paragraph 1) with the angle sensors connected to the parts of the body that they are measuring the angles of (page 21, paragraph 4 to page 22, paragraph 1). Chen does not teach that the sensors are integrated into the garment.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ten to incorporate the teachings of Chen to provide a method of fall risk detection wherein the variable portion of the relative position of the standing basis to the center of gravity is determined by using data from one or more sensors which measure bending of a knee and the position of a hip joint directly or indirectly, the length of lower leg and thigh, and a variable portion between the torso and lower leg of the human, wherein for direct and/or indirect measurement methods, sensors are integrated into a garment.
Regarding claim 11, Ten in view of Chen teaches the method of claim 1. Ten also teaches an alarm being triggered in reaction to a fall or fall risk to alert the user. The alarm can take the form of an audible or visual signal, or through other tactile sensations (page 10, 32 to page 11, 2).
Regarding claim 12, Ten in view of Chen teaches the method of claim 1. Ten teaches an apparatus for recognizing a risk of a tilt fall or a fall (page 3, 5-11). With modifications incorporating teachings of Chen’s method, this apparatus is configured to carry out the method of claim 1. See rejection for claim 1.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ten in view of Chen as applied to claims 1 and 12 above, and further in view of Kim et al. (US 2013/0326800 A1), as cited by applicant in the IDS dated 2/1/19.
Regarding claim 13, Ten in view of Chen teaches the fall detection apparatus according to claim 12. Kim teaches a fall protection device with an integrated fall detection device (claim 1) implemented into clothing to be worn by the user such as an underwear (paragraph 36). Kim does not teach that the underwear is tightfitting at least at a location at which a sensor is arranged.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ten in view of Chen to incorporate the teachings of Kim to provide a fall protection garment with an integrated fall detection apparatus having the form of an underwear wherein the underwear is tight fitting at least at the location where a sensor is arranged. Ensuring that sensors are in close contact with the user’s skin allows the most accurate representation of the position of the user’s center of mass and limbs, increasing the reliability of measurements. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASIM A NAEEM whose telephone number is (571)272-0980.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 517-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JASIM AHMAD NAEEM/Examiner, Art Unit 3791                     


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791